DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/29/2020 in which claims 1-60 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 8, 19 and 46 are objected to because of the following informalities: 
Claim 8 recites in lines 5-6 “the one or more physical uplink shared channel resource units” and it should be “”.
Claim 19 recites in line 2 “determining that the number of synchronization signal blocks” and in line 4 “the one or more physical random access channel occasions”, and it should be “determining that a number of synchronization signal blocks” and “”.
Claim 46 recites in line 2 “determining that the number of synchronization signal blocks” and it should be “determining that a number of synchronization signal blocks”.
Appropriate correction is required.

Allowable Subject Matter
Claims 3-4, 10, 13, 23, 27-30, 41 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: means for determining and means for performing in claim 57; and means for determining, means for transmitting and means for performing in claim 58.
(Applicant’s PGPUB 2020/0383141, [0210], [0245]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11-12, 14, 38-40, 42-43 and 51-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (US 2020/0267768), hereinafter “Hakola”.

As to claim 1, Hakola teaches a method for wireless communication at a user equipment (Hakola, Fig. 3, [0034]-[0035], a two-step random access channel (RACH) procedure between a UE and a gNB), comprising: 
determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)); 
determining, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], based on the SSBs and ROs mapping along with the SSBs, associated CSI-RSs, preambles, and RACH configuration (step 312), the UE determines the TX beam for SSB#2 to be the best and the associated CSI-RS#b carrying the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); and 
performing the two-step random access procedure with a base station (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the UE performs the two-step RACH procedure with the gNB based on the RACH configuration data received).

As to claim 2, Hakola teaches further comprising: 
mapping resources of the synchronization signal blocks to one or more physical random access channel occasions of the random access preamble (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], the RACH configuration data includes mapping SSBs to random access channel (RACH) occasions (ROs) and preambles to ROs) and one or more physical uplink shared channel resource units of the random access payload over physical random access channel configuration periods of an association pattern period of the two-step random access procedure (Hakola, [0032], [0036], [0037], Fig. 4, Fig. 5, [0054], Fig. 6, PUSCH resources are used to carry the data signal of the first message of the two-step RACH procedure. Multiple CSI-RS resource sets with repetition enables are configured including CSI-SSB association to refine the transmit beams for the data signal. The PUSCH resource for the data part over SSBs/CSI-RSs periods of a SSB-RO association of the two-step RACH).

As to claim 5, Hakola teaches further comprising: 
receiving, from the base station, signaling including the indication comprising the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0037], [0039], Fig. 4, Fig. 5, [0054], the UE receives from the gNB the SSBs/CSI-RSs and RACH configuration data (step 312), which includes the SSBs and associated CSI-RSs. The SSBs are transmitted in wider TX beams by the gNB, the preamble is transmitted using a selected SSB beam and the data portion in a narrower beam (CSI-RS)), wherein the signaling comprises system information signaling or radio resource control signaling, or both (Hakola, Fig. 3, [0036], the RACH configuration is transmitted by the gNB to the UE via remaining minimum system information (RMSI), broadcasted system information, or dedicated signaling).

As to claim 6, Hakola teaches further comprising: 
determining the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message based at least in part on a physical random access channel occasion index of the one or more physical random access channel occasions (Hakola, Fig. 3, [0035]-[0036], Fig. 4, [0049], Fig. 5, [0052]-[0054], SSB beams are associated with CSI-RS beams used to transmit the preamble and the data portion of the first message of the two-step RACH. The SSBs beams and CSI-RS beams for the preamble and data portion are determined based on the SSB-RO association with corresponding random access occasions (ROs). The mapping transmitted in the RACH configuration data includes a plurality of ROs mapped to corresponding SSBs), wherein the indication comprises the physical random access channel occasion index (Hakola, Fig. 3, [0035]-[0036], Fig. 4, [0049], Fig. 5, [0052]-[0054], the mapping transmitted in the RACH configuration data includes a plurality of ROs mapped to corresponding SSBs).

As to claim 7, Hakola teaches further comprising: 
determining the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message based at least in part on a preamble sequence of the random access preamble (Hakola, Fig. 3, [0035]-[0036], [0038]-[0039], Fig. 4, [0049], Fig. 5, [0052]-[0054], SSB beams are associated with CSI-RS beams used to transmit the preamble and the data portion of the first message of the two-step RACH. The SSBs beams and CSI-RS beams for the preamble and data portion are determined based on the configuration received which includes the SSBs and associated preambles. The data received in step 312 includes SSBs and associated CSI-RSs, preambles, etc., where a preamble is a preamble sequence ([0032])), wherein the indication comprises the preamble sequence (Hakola, Fig. 3, [0035]-[0036], [0038]-[0039], Fig. 4, [0049], Fig. 5, [0052]-[0054], the data received in step 312 includes SSBs and associated CSI-RSs, preambles, etc., where a preamble is a preamble sequence ([0032])).

As to claim 8, Hakola teaches further comprising: 
determining the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message based at least in part on a physical uplink shared channel resource unit index associated with the one or more physical uplink shared channel resource units of the random access payload (Hakola, Fig. 3, [0035]-[0036], [0038]-[0039], Fig. 4, [0049], Fig. 5, [0052]-[0054], Fig. 6, SSB beams are associated with CSI-RS beams used to transmit the preamble and the data portion of the first message of the two-step RACH. The SSBs beams and CSI-RS beams for the preamble and data portion are determined based on the configuration received which includes resources/resource sets for transmitting the data portion of the first message. The resources for the data portion are used in the PUSCH), wherein the indication comprises the physical uplink shared channel resource unit index (Hakola, Fig. 3, [0035]-[0036], [0038]-[0039], Fig. 4, [0049], Fig. 5, [0052]-[0054], Fig. 6, the SSBs beams and CSI-RS beams for the preamble and data portion are determined based on the configuration received which includes resources/resource sets for transmitting the data portion of the first message. The resources for the data portion are used in the PUSCH).

As to claim 9, Hakola teaches further comprising: 
determining the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], it is determined the association between SSB beams with CSI-RS beams carrying the preamble and the data portion based on the indication included in the preamble, where the indication included in the preamble specifies the preferred CSI-RS resource and RX beam used for data part reception of the first message by the gNB), wherein the indication comprises the multiplexing of the uplink control information (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], the CSI-RS resource and beam information along with SSBs associations are included in the configuration transmitted by the gNB to the UE in step 312).

As to claim 11, Hakola teaches further comprising: 
determining that one or more physical uplink shared channel resource units of the random access payload share one or more of time resources and frequency resources (Hakola, Fig. 3, [0035]-[0036], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], the PUSCH resources used for the data portion (SSBs or CSI-RS) share time and frequency resources); and 
determining a mapping between the one or more physical uplink shared channel resource units of the random access payload sharing one or more of the time resources and the frequency resources and a synchronization signal block of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) or a portion of synchronization signal blocks of the synchronization signal blocks, wherein the portion of synchronization signal blocks of the synchronization signal blocks are grouped (Hakola, Fig. 3, [0035]-[0036], [0038], [0041], Fig. 4, Fig. 5, different SSBs are associated with corresponding CSI-RSs, where SSBs are grouped by index values).

As to claim 12, Hakola teaches wherein determining the mapping between the one or more physical uplink shared channel resource units of the random access payload sharing one or more of the time resources and the frequency resources, and the synchronization signal block of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) or the portion of synchronization signal blocks of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0038], [0041], Fig. 4, Fig. 5, different SSBs are associated with corresponding CSI-RSs, where SSBs are grouped by index values) comprises: 
mapping the one or more physical uplink shared channel resource units of the random access payload sharing one or more of the time resources and the frequency resources to the synchronization signal block of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) based at least in part on an analog beam forming capability (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0051], [0054], Fig. 6, [0055], the association between CSI-RSs and SSBs is determined based on an analog beamforming system where different widths are used for the preamble and data portion of the first message of the two-step RACH).

As to claim 14, Hakola teaches further comprising: 
(Hakola, [0027], Fig. 3, [0044], Fig. 5, Fig. 5, [0053], ROs are shared with different preambles, where a fall back to the four-step RACH procedure is performed and the four-step RACH procedure includes the transmission of a preamble), a load balancing capability, or a multiplexing of connection-free random access and contention-based random access, or any combination thereof.

As to claim 38, Hakola teaches a method for wireless communication at a base station (Hakola, Fig. 3, [0034]-[0035], a two-step random access channel (RACH) procedure between a gNB and a UE), comprising: 
determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 8, [0076], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure. The RACH configuration data, SSBs and CSI-RSs is determined by the gNB and transmitted by the gNB to the UE), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)), and the mapping comprising an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], the RACH configuration data, SSBs and CSI-RSs comprises the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); 
transmitting information to a user equipment comprising one or more of the mapping between the synchronization signal blocks and the random access message of the two-step random access procedure and the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], Fig. 8, [0076], the RACH configuration data, SSBs and CSI-RSs is transmitted by the gNB to the UE that includes the mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure, and the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion of the first message of the two-step RACH procedure); and 
performing the two-step random access procedure with the user equipment according to the mapping (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the gNB and the UE perform the two-step RACH procedure based on the RACH configuration data, SSBs and CSI-RSs received).

As to claim 39, Hakola teaches further comprising: 
mapping resources of the synchronization signal blocks to one or more physical random access channel occasions of the random access preamble (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], the RACH configuration data includes mapping SSBs to random access channel (RACH) occasions (ROs) and preambles to ROs) and one or more physical uplink shared channel resource units of the random access payload over physical random access channel configuration periods of an association pattern period of the two-step random access procedure (Hakola, [0032], [0036], [0037], Fig. 4, Fig. 5, [0054], Fig. 6, PUSCH resources are used to carry the data signal of the first message of the two-step RACH procedure. Multiple CSI-RS resource sets with repetition enables are configured including CSI-SSB association to refine the transmit beams for the data signal. The PUSCH resource for the data part over SSBs/CSI-RSs periods of a SSB-RO association of the two-step RACH).

As to claim 40, Hakola teaches wherein transmitting the information to the user equipment comprises: 
transmitting signaling comprising the information including one or more of the mapping between the synchronization signal blocks and the random access message of the two-step random access procedure and the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0037], [0039], Fig. 4, Fig. 5, [0054], the UE receives from the gNB the SSBs/CSI-RSs and RACH configuration data (step 312), which includes the SSBs and associated CSI-RSs. The SSBs are transmitted in wider TX beams by the gNB, the preamble is transmitted using a selected SSB beam and the data portion in a narrower beam (CSI-RS)), wherein the signal comprises system information signaling or radio resource control signaling, or both (Hakola, Fig. 3, [0036], the RACH configuration is transmitted by the gNB to the UE via remaining minimum system information (RMSI), broadcasted system information, or dedicated signaling).

As to claim 42, Hakola teaches further comprising: 
determining that one or more physical uplink shared channel resource units of the random access payload share one or more of time resources and frequency resources (Hakola, Fig. 3, [0035]-[0036], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], the PUSCH resources used for the data portion (SSBs or CSI-RS) share time and frequency resources); and 
(Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) or a portion of synchronization signal blocks of the synchronization signal blocks, wherein the portion of synchronization signal blocks of the synchronization signal blocks are grouped (Hakola, Fig. 3, [0035]-[0036], [0038], [0041], Fig. 4, Fig. 5, different SSBs are associated with corresponding CSI-RSs, where SSBs are grouped by index values).

As to claim 43, Hakola teaches wherein determining the mapping between the one or more physical uplink shared channel resource units of the random access payload sharing one or more of the time resources and the frequency resources and the synchronization signal block of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) or the portion of synchronization signal blocks of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0038], [0041], Fig. 4, Fig. 5, different SSBs are associated with corresponding CSI-RSs, where SSBs are grouped by index values) comprises: 
mapping the one or more physical uplink shared channel resource units of the random access payload sharing one or more of the time resources and the frequency resources to the synchronization signal block of the synchronization signal blocks (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0054], Fig. 6, [0055], it is determined the association between CSI-RSs and SSBs, where the PUSCH resources are used for the data portion via CSI-RSs or SSBs and the SSBs or CSI-RS used in the data portion share time and frequency resources) based at least in part on an analog beam forming capability (Hakola, Fig. 3, [0035]-[0036], [0042]-[0043], Fig. 4, [0049], Fig. 5, [0051], [0054], Fig. 6, [0055], the association between CSI-RSs and SSBs is determined based on an analog beamforming system where different widths are used for the preamble and data portion of the first message of the two-step RACH).

As to claim 51, Hakola teaches further comprising: 
performing a beam switch of the one or more additional beams carrying the random access preamble or the random access payload of the random access message, or both, wherein the one or more additional beams comprises receive beams (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process).

As to claim 52, Hakola teaches further comprising: 
performing a beam switch of the one or more additional beams carrying the random access preamble or the random access payload of the random access message (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], the TX beam is switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process), or both jointly with a beam switch of the one or more beams carrying the synchronization signal blocks (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], the gNB also performs a switch of the RX beam to change from the SSB#2 beam to the CSI-RS#b beam to receive the data part of the first message of the two-step RACH), wherein the one or more additional beams comprises receive beams and the one or more beams carrying the (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process).

As to claim 53, Hakola teaches further comprising: performing a random access fallback procedure or a random access switch procedure from the two-step random access procedure to a four-step random access procedure (Hakola, [0044], a fall back is performed from the two-step RACH procedure to the four-step RACH procedure), wherein performing the beam switch is based at least in part on the random access fallback procedure or the random access switch procedure (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, a preamble of the two-step RACH is received in a corresponding SSB beam (RX beam). A fall back to the four-step RACH is performed because the second portion of the first message is not received/decoded correctly. Then, a four-step RACH is performed where RACH messages are received via corresponding beams).

As to claim 54, Hakola teaches further comprising: 
identifying a random access message of the four-step random access procedure based at least in part on the random access fallback procedure (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, when the fall back to the four-step RACH is performed, the gNB transmits a MSG. 1 of the four-step RACH to the UE) or the random access switch procedure; and 
transmitting control signaling comprising downlink control information to the user equipment, wherein performing the beam switch is based at least in part on the control signaling (Hakola, Fig. 3, [0035]-[0036], [0040], [0044], Fig. 4, [0049], the beam switch is performed based on the mapping and association configuration received from the gNB (step 312). The configuration also includes preamble information and CSI-RS information), the beam switching (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process).

As to claim 55, Hakola teaches an apparatus for wireless communication (Hakola, Fig. 3, [0034]-[0035], Fig. 9, [0084], a UE performing a two-step random access channel (RACH) procedure with a gNB), comprising: 
a processor (Hakola, Fig. 9, [0084], the UE includes a processor), 
memory coupled with the processor (Hakola, Fig. 9, [0084], the UE includes a memory coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Hakola, Fig. 9, [0084], instructions are stored in the memory and executed by the processor to perform the functions of the UE): 
determine a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)); 
determine, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], based on the SSBs and ROs mapping along with the SSBs, associated CSI-RSs, preambles, and RACH configuration (step 312), the UE determines the TX beam for SSB#2 to be the best and the associated CSI-RS#b carrying the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); and 
perform the two-step random access procedure with a base station (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the UE performs the two-step RACH procedure with the gNB based on the RACH configuration data received).

As to claim 56, Hakola teaches an apparatus for wireless communication (Hakola, Fig. 3, [0034]-[0035], Fig. 9, [0084], a gNB performing a two-step random access channel (RACH) procedure with a UE), comprising: 
a processor (Hakola, Fig. 9, [0084], the gNB includes a processor), 
memory coupled with the processor (Hakola, Fig. 9, [0084], the gNB includes a memory coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Hakola, Fig. 9, [0084], instructions are stored in the memory and executed by the processor to perform the functions of the gNB): 
determine a mapping between synchronization signal blocks and a random access message of a two-step random access procedure (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 8, [0076], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure. The RACH configuration data, SSBs and CSI-RSs is determined by the gNB and transmitted by the gNB to the UE), the random access message comprising a random access preamble and a random (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)), and the mapping comprising an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], the RACH configuration data, SSBs and CSI-RSs comprises the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); 
transmit information to a user equipment comprising one or more of the mapping between the synchronization signal blocks and the random access message of the two-step random access procedure and the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], Fig. 8, [0076], the RACH configuration data, SSBs and CSI-RSs is transmitted by the gNB to the UE that includes the mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure, and the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion of the first message of the two-step RACH procedure); and 
perform the two-step random access procedure with the user equipment according to the mapping (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the gNB and the UE perform the two-step RACH procedure based on the RACH configuration data, SSBs and CSI-RSs received).

As to claim 57, Hakola teaches an apparatus for wireless communication (Hakola, Fig. 3, [0034]-[0035], Fig. 9, [0084], a UE performing a two-step random access channel (RACH) procedure with a gNB), comprising: 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0210]) (Hakola, Fig. 9, [0084], the UE includes a processor, memory, controller and RF transceivers to perform the functions) determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)); 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0210]) (Hakola, Fig. 9, [0084], the UE includes a processor, memory, controller and RF transceivers to perform the functions) determining, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], based on the SSBs and ROs mapping along with the SSBs, associated CSI-RSs, preambles, and RACH configuration (step 312), the UE determines the TX beam for SSB#2 to be the best and the associated CSI-RS#b carrying the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); and 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0210]) (Hakola, Fig. 9, [0084], the UE includes a processor, memory, controller and RF transceivers to perform the functions) performing the two-step random access procedure with a base station (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the UE performs the two-step RACH procedure with the gNB based on the RACH configuration data received).

As to claim 58, Hakola teaches an apparatus for wireless communication (Hakola, Fig. 3, [0034]-[0035], Fig. 9, [0084], a gNB performing a two-step random access channel (RACH) procedure with a UE), comprising: 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0245]) (Hakola, Fig. 9, [0084], the gNB includes a processor, memory, controller and RF transceivers to perform the functions) determining a mapping between synchronization signal blocks and a random access message of a two-step random access procedure (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 8, [0076], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure. The RACH configuration data, SSBs and CSI-RSs is determined by the gNB and transmitted by the gNB to the UE), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)), and the mapping comprising an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], the RACH configuration data, SSBs and CSI-RSs comprises the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0245]) (Hakola, Fig. 9, [0084], the gNB includes a processor, memory, controller and RF transceivers to perform the functions) transmitting information to a user equipment comprising one or more of the mapping between the synchronization signal blocks and the random access message of the two-step random access procedure and the association between the one or more beams carrying the synchronization signal blocks and the one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], Fig. 8, [0076], the RACH configuration data, SSBs and CSI-RSs is transmitted by the gNB to the UE that includes the mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure, and the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion of the first message of the two-step RACH procedure); and 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification, paragraph [0245]) (Hakola, Fig. 9, [0084], the gNB includes a processor, memory, controller and RF transceivers to perform the functions) performing the two-step random access procedure with the user equipment according to the mapping (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the gNB and the UE perform the two-step RACH procedure based on the RACH configuration data, SSBs and CSI-RSs received).

As to claim 59, Hakola teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment, the code comprising instructions executable by a processor to (Hakola, Fig. 3, Fig. 9, [0084], a memory storing instructions that are executed by a processor in a UE to perform a two-step random access channel (RACH) procedure with a gNB): 
determine a mapping between synchronization signal blocks and a random access message of a two-step random access procedure based at least in part on an indication (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)); 
determine, based at least in part on the mapping, an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], based on the SSBs and ROs mapping along with the SSBs, associated CSI-RSs, preambles, and RACH configuration (step 312), the UE determines the TX beam for SSB#2 to be the best and the associated CSI-RS#b carrying the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); and 
(Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the UE performs the two-step RACH procedure with the gNB based on the RACH configuration data received).

As to claim 60, Hakola teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to (Hakola, Fig. 3, Fig. 9, [0084], a memory storing instructions that are executed by a processor in a gNB to perform a two-step random access channel (RACH) procedure with a UE): 
determine a mapping between synchronization signal blocks and a random access message of a two-step random access procedure (Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 8, [0076], the UE receives SSBs, and associated CSI-RSs, preambles and resource, and RACH configuration data from the gNB (step 312). The RACH configuration includes a mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure. The RACH configuration data, SSBs and CSI-RSs is determined by the gNB and transmitted by the gNB to the UE), the random access message comprising a random access preamble and a random access payload (Hakola, Fig. 2, [0031], Fig. 3, [0042], the first message of the two-step RACH procedure comprises a first portion (the preamble) and a second portion (data portion)), and the mapping comprising an association between one or more beams carrying the synchronization signal blocks and one or more additional beams carrying the random access preamble and the random access payload of the random access message (Hakola, Fig. 3, [0035]-[0036], Fig. 4, Fig. 5, [0052], the RACH configuration data, SSBs and CSI-RSs comprises the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion. The CSI-RS represent a narrower TX beam than the beam used for the associated SSB TX beam); 
(Hakola, Fig. 3, [0035]-[0036], [0042], Fig. 4, [0049], Fig. 5, [0052], Fig. 8, [0076], the RACH configuration data, SSBs and CSI-RSs is transmitted by the gNB to the UE that includes the mapping between a plurality of SSBs and random access channel (RACH) occasions (ROs), which is used to transmit the first message of the two-step RACH procedure, and the TX beams for SSBs and the associated CSI-RSs to carry the preamble and the data portion of the first message of the two-step RACH procedure); and 
perform the two-step random access procedure with the user equipment according to the mapping (Hakola, Fig. 2, [0031], Fig. 3, [0034]-[0036], [0042]-[0043], Fig. 4, [0049], the gNB and the UE perform the two-step RACH procedure based on the RACH configuration data, SSBs and CSI-RSs received).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2020/0267768) in view of Li et al. (US 2019/0075598), hereinafter “Li”.

As to claim 15, Hakola teaches further comprising: 
determining that a number of synchronization signal blocks satisfies a threshold (Hakola, Fig. 3, [0038], Fig. 4, it is determined the SSBs that are higher than a threshold, such as highest, second, third, etc. highest value).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 15, determining that the random access preamble of the random access message of the two-step random access procedure and a random access message of a four-step random access procedure are configured with different subsets of preamble sequences.

	However, Li teaches determining that the random access preamble of the random access message of the two-step random access procedure and a random access message of a four-step random access procedure are configured with different subsets of preamble sequences (Li, [0076], a first set of PRACH preamble sequences and a second set of PRACH preamble sequences are configured for the four-step RA and the two-step RA, respectively).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Li, in order for a network device to identify a type of the RA procedure based on received preamble, thereby increasing the reliability of the random access and reducing the latency of the random access (Li, [0028], [0067], [0076]).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 16, wherein an index of preamble sequences in each subset of the subsets of preamble sequences are consecutive.

As to claim 16, Li teaches wherein an index of preamble sequences in each subset of the subsets of preamble sequences are consecutive (Li, [0076], the first set of PRACH preamble sequences and the second set of PRACH preamble sequences are configured for the four-step RA and the two-step RA, respectively. The preambles 1-40 are configured to one RA procedure and the preambles 41-60 are configured to the other RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Li, in order for a network device to identify a type of the RA procedure based on received preamble, thereby increasing the reliability of the random access and reducing the latency of the random access (Li, [0028], [0067], [0076]).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 17, wherein preamble sequences in each subset of the subsets of preamble sequences are nonoverlapping

As to claim 17, Li teaches wherein preamble sequences in each subset of the subsets of preamble sequences are nonoverlapping (Li, [0076], the first set of PRACH preamble sequences and the second set of PRACH preamble sequences are configured for the four-step RA and the two-step RA, respectively. The preambles 1-40 are configured to one RA procedure and the preambles 41-60 are configured to the other RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Li, in order for a network device to identify a type of the RA procedure based on received (Li, [0028], [0067], [0076]).

As to claim 18, Hakola teaches wherein the random access preamble of the random access message of the two-step random access procedure and the random access message of the four-step random access procedure have a same receive beam (Hakola, [0044], Fig. 4, the two-step RACH procedure is performed, and when it fails, a fall back to the four-step RACH is performed. As shown in Fig. 4, a RX beam is used in the four-step RACH to receive the corresponding preamble, where the two-step RACH would also have use the same RX beam since the RX beam is based on the selected best SSB and CSI-RS. The prior art of Li further shows that the preambles for each RACH procedure are different).

As to claim 45, Hakola teaches further comprising: 
determining that the number of synchronization signal blocks satisfies a threshold (Hakola, Fig. 3, [0038], Fig. 4, it is determined the SSBs that are higher than a threshold, such as highest, second, third, etc. highest value). 

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 45, determining that the random access preamble of the random access message of the two-step random access procedure and a random access message of a four-step random access procedure have a same receive beam and are configured with different subsets of preamble sequences.

However, Li teaches determining that the random access preamble of the random access message of the two-step random access procedure and a random access message of a four-step random access procedure are configured with different subsets of preamble (Li, [0076], a first set of PRACH preamble sequences and a second set of PRACH preamble sequences are configured for the four-step RA and the two-step RA, respectively).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Li, in order for a network device to identify a type of the RA procedure based on received preamble, thereby increasing the reliability of the random access and reducing the latency of the random access (Li, [0028], [0067], [0076]).

Claims 19-22, 24 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2020/0267768) in view of Jeon et al. (US 2020/0314917), hereinafter “Jeon”.

As to claim 19, Hakola teaches further comprising: 
determining that the number of synchronization signal blocks is greater than a threshold (Hakola, Fig. 3, [0038], Fig. 4, [0049], it is determined the first, second, third, etc. highest value for the SSBs using a threshold RSRP value), wherein the number of synchronization signal blocks are mapped to same physical random access channel occasions of the one or more physical random access channel occasions (Hakola, Fig. 3, [0035]-[0036], [0038], Fig. 4, [0049], the SSBs are mapped to ROs).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 19, one or more physical random access channel occasions shared between the random access preamble of the two-step random access procedure and a random access message of a four-step random access procedure.

(Jeon, [0597], RACH occasion(s) shared between a two-step RA procedure (transmitting the preamble) and a four-step RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Jeon, in order to enhance a spectral efficiency (Jeon, [0597]).

As to claim 20, Hakola teaches wherein the number of synchronization signal blocks have different transmit beams (Hakola, [0035], [0038], Fig. 4, the SSBs have different TX beams).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 21, wherein the random access preamble of the two-step random access procedure and the random access message of the four-step random access procedure are mapped to different synchronization signal blocks of the number of synchronization signal blocks.

As to claim 21, Jeon teaches wherein the random access preamble of the two-step random access procedure and the random access message of the four-step random access procedure are mapped to different synchronization signal blocks of the number of synchronization signal blocks (Jeon, [0597], associations between one or more downlink reference signals (SSBs or CSI-RSs) and one or more RACH occasions for the two step RA procedure and the four-step RA procedure are configured. Different SSBs are configured for the RO shared between the two step RA procedure (preamble transmission) and the four-step RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Jeon, in order to enhance a spectral efficiency (Jeon, [0597]).

As to claim 22, Hakola teaches wherein a portion of the number of synchronization signal blocks mapped to the random access preamble of the two-step random access procedure (Hakola, Fig. 3, [0038], Fig. 4, [0049], it is determined the first, second, third, etc. highest value for the SSBs using a threshold RSRP value) are one or more of consecutive in time domain or nonconsecutive in the time domain (Hakola, Fig. 3, [0038], Fig. 4, [0049], the SSBs are consecutive or non-consecutive in the time domain).

As to claim 24, Hakola teaches wherein the random access preamble of the random access message of the two-step random access procedure and the random access message of the four-step random access procedure have different receive beams (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, a preamble of the two-step RACH is received in a corresponding SSB beam (RX beam). A fall back to the four-step RACH is performed because the second portion of the first message is not received/decoded correctly. Then, a four-step RACH is performed where RACH messages are received via corresponding beams).

As to claim 46, Hakola teaches further comprising: 
determining that the number of synchronization signal blocks is greater than a threshold (Hakola, Fig. 3, [0038], Fig. 4, [0049], it is determined the first, second, third, etc. highest value for the SSBs using a threshold RSRP value), wherein the number of synchronization signal (Hakola, Fig. 3, [0035]-[0036], [0038], Fig. 4, [0049], the SSBs are mapped to ROs).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 46, one or more physical random access channel occasions shared between the random access preamble of the two-step random access procedure and a random access message of a four-step random access procedure.

However, Jeon teaches one or more physical random access channel occasions shared between the random access preamble of the two-step random access procedure and a random access message of a four-step random access procedure (Jeon, [0597], RACH occasion(s) shared between a two-step RA procedure (transmitting the preamble) and a four-step RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Jeon, in order to enhance a spectral efficiency (Jeon, [0597]).

As to claim 47, Hakola teaches wherein the number of synchronization signal blocks have different transmit beams (Hakola, [0035], [0038], Fig. 4, the SSBs have different TX beams).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 48, wherein the random access preamble of the two-step random access procedure and the random access message of the four-step random access 

As to claim 48, Jeon teaches wherein the random access preamble of the two-step random access procedure and the random access message of the four-step random access procedure are mapped to different synchronization signal blocks of the number of synchronization signal blocks (Jeon, [0597], associations between one or more downlink reference signals (SSBs or CSI-RSs) and one or more RACH occasions for the two step RA procedure and the four-step RA procedure are configured. Different SSBs are configured for the RO shared between the two step RA procedure (preamble transmission) and the four-step RA procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by Jeon, in order to enhance a spectral efficiency (Jeon, [0597]).

As to claim 49, Hakola teaches wherein a portion of the number of synchronization signal blocks mapped to the random access preamble of the two-step random access procedure (Hakola, Fig. 3, [0038], Fig. 4, [0049], it is determined the first, second, third, etc. highest value for the SSBs using a threshold RSRP value) are one or more of consecutive in time domain or nonconsecutive in the time domain (Hakola, Fig. 3, [0038], Fig. 4, [0049], the SSBs are consecutive or non-consecutive in the time domain).

As to claim 50, Hakola teaches wherein the random access preamble of the random access message of the two-step random access procedure and the random access message of the four-step random access procedure have different receive beams (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, a preamble of the two-step RACH is received in a corresponding SSB beam (RX beam). A fall back to the four-step RACH is performed because the second portion of the first message is not received/decoded correctly. Then, a four-step RACH is performed where RACH messages are received via corresponding beams).

Claims 25-26 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2020/0267768) in view of 3GPP TSG RAN WG1 #97, Nokia, R1-1906747, “On 2-step RACH Procedure”, May 2019 (provided in the IDS), hereinafter “3GPP Nokia”.

As to claim 25, Hakola teaches wherein performing the two-step random access procedure comprises: 
transmitting the random access message of the two-step random access procedure during an association pattern period to the base station (Hakola, Fig. 3, [0035]-[0036], Fig. 4, [0049], the UE transmits the preamble and data portion of the first message of the two-step RACH during a SSB-RO association duration to the gNB).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 25, retransmitting the random access message of the two-step random access procedure during the association pattern period based at least in part on a retransmission counter being less than a threshold.

However, 3GPP Nokia teaches retransmitting the random access message of the two-step random access procedure during the association pattern period based at least in part on a retransmission counter being less than a threshold (3GPP Nokia, page 15 Section 2.7, pages 19-20, proposals 11-13, the UE retransmits the MsgA up to N2-step retransmission attempts, where the 2-step RACH is performed during the beam association rule between SSB and RACH occasion).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by 3GPP Nokia, in order to perform power control in the 2-step RACH along with providing a procedure that allows for the completion of the RACH procedure via retransmissions or falling back to a 4-step RACH (3GPP Nokia, pages 19-20, proposals 9-13).

As to claim 26, Hakola teaches further comprising: 
performing a beam switch of the one or more additional beams carrying the random access preamble or the random access payload of the random access message (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process), or both.

As to claim 31, Hakola teaches further comprising: 
performing the beam switch of the one or more additional beams carrying the random access preamble or the random access payload of the random access message (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], the TX beam is switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process), or both jointly with an additional beam switch by the base station of the one or more beams carrying the synchronization signal blocks (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], the gNB also performs a switch of the RX beam to change from the SSB#2 beam to the CSI-RS#b beam to receive the data part of the first message of the two-step RACH).

As to claim 32, Hakola teaches wherein the beam switch is enabled based at least in part on one or more of the association, the mapping (Hakola, Fig. 3, [0035]-[0036], [0040], [0044], Fig. 4, [0049], the beam switch is performed based on the mapping and association configuration received from the gNB (step 312). The refined beam is also performed based on the association between SSBs and CSI-RSs), or a trigger indication comprising one or more of a preamble sequence, a reference signal (Hakola, Fig. 3, [0035]-[0036], [0040], [0044], Fig. 4, [0049], the beam switch is performed based on the mapping and association configuration received from the gNB (step 312). The configuration also includes preamble information and CSI-RS information), or uplink control information.

As to claim 33, Hakola teaches further comprising: 
performing a random access fallback procedure or a random access switch procedure from the two-step random access procedure to a four-step random access procedure (Hakola, [0044], a fall back is performed from the two-step RACH procedure to the four-step RACH procedure), wherein performing the beam switch is based at least in part on the random access fallback procedure or the random access switch procedure (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, a preamble of the two-step RACH is received in a corresponding SSB beam (RX beam). A fall back to the four-step RACH is performed because the second portion of the first message is not received/decoded correctly. Then, a four-step RACH is performed where RACH messages are received via corresponding beams).

As to claim 34, Hakola teaches further comprising: 
identifying a random access message of the four-step random access procedure based at least in part on the random access fallback procedure (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, when the fall back to the four-step RACH is performed, the gNB transmits a MSG. 1 of the four-step RACH to the UE) or the random access switch procedure, wherein (Hakola, Fig. 3, [0035]-[0036], [0040], [0044], Fig. 4, [0049], the beam switch is performed based on the mapping and association configuration received from the gNB (step 312). The configuration also includes preamble information and CSI-RS information), the beam switch comprising a switch of one or more of a transmit beam and a receive beam (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure. Additionally the CSI-RS beams are refined in a repetitive process).

As to claim 35, Hakola teaches further comprising: 
identifying a random access message of the four-step random access procedure based at least in part on the random access fallback procedure (Hakola, Fig. 3, [0037]-[0038], [0041]-[0042], [0044], Fig. 4, when the fall back to the four-step RACH is performed, the gNB transmits a MSG. 1 of the four-step RACH to the UE) or the random access switch procedure, wherein performing the beam switch is based at least in part on preconfiguration information comprising the association (Hakola, Fig. 3, [0040], [0044], Fig. 4, [0049], TX (at the UE) and RX (at the gNB) beams are switched for the data portion of the first message of the two-step RACH procedure based on pre-configured resources. As shown in Fig. 3, the configuration includes associations and mapping of the resources used for the data portion of the first message of the two-step RACH).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 36, wherein resources of the transmitting the random access message of the two-step random access procedure during an association pattern period to the base station are same resources of the retransmitting the random access message of the 

As to claim 36, 3GPP Nokia teaches wherein resources of the transmitting the random access message of the two-step random access procedure during an association pattern period to the base station are same resources of the retransmitting the random access message of the two-step random access procedure during the association pattern period based at least in part on the retransmission counter satisfying the threshold (3GPP Nokia, page 15 Section 2.7, pages 19-20, proposals 11-13, the UE retransmits the MsgA up to N2-step retransmission attempts, where the 2-step RACH is performed during the beam association rule between SSB and RACH occasion. When the retransmissions attempts are reached, the UE falls back to 4-step RACH. PRACH resources for the 2-step and 4-step RACH includes shared ROs (page 26, Agreements)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by 3GPP Nokia, in order to perform power control in the 2-step RACH along with providing a procedure that allows for the completion of the RACH procedure via retransmissions or falling back to a 4-step RACH (3GPP Nokia, pages 19-20, proposals 9-13).

Hakola teaches the claimed limitations as stated above. Hakola does not explicitly teach the following features: regarding claim 37, wherein resources of the transmitting the random access message of the two-step random access procedure during an association pattern period to the base station are different from resources of the retransmitting the random access message of the two-step random access procedure during the association pattern period based at least in part on the retransmission counter satisfying the threshold.

As to claim 37, 3GPP Nokia teaches wherein resources of the transmitting the random access message of the two-step random access procedure during an association pattern period to the base station are different from resources of the retransmitting the random access message of the two-step random access procedure during the association pattern period based at least in part on the retransmission counter satisfying the threshold (3GPP Nokia, page 15 Section 2.7, pages 19-20, proposals 11-13, the UE retransmits the MsgA up to N2-step retransmission attempts, where the 2-step RACH is performed during the beam association rule between SSB and RACH occasion. When the retransmissions attempts are reached, the UE falls back to 4-step RACH. PRACH resources for the 2-step and 4-step RACH includes separate ROs (page 26, Agreements)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hakola to have the features, as taught by 3GPP Nokia, in order to perform power control in the 2-step RACH along with providing a procedure that allows for the completion of the RACH procedure via retransmissions or falling back to a 4-step RACH (3GPP Nokia, pages 19-20, proposals 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. U.S. Patent Application Pub. No. 2021/0378025 – Network device, terminal device, and methods therein.
Ly et al. U.S. Patent Application Pub. No. 2018/0110075 – Random access channel (RACH) procedure design.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473